                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


 AMYIAH COHOON, a minor, by and through her parents
 and legal guardians, RICHARD COHOON and ANGELA
 COHOON,

        Plaintiff,

 v.
                                                                   Case No. 20-CV-620
 JOSEPH KONRATH, in his personal and official capacity
 as Sheriff of Marquette County, Wisconsin, and

 CAMERON KLUMP, in his personal and official
 capacity as Patrol Sergeant for the Marquette County
 Sheriff’s Office,

        Defendants.


  NOTICE OF WITHDRAWAL OF COUNSEL OF ATTORNEY LUCAS T. VEBBER


       Please take notice that Attorney Lucas T. Vebber withdraws as counsel for Plaintiff

Amyiah Cohoon in this case. I have accepted a new job and am no longer employed by the

Wisconsin Institute for Law & Liberty.

       Plaintiff will continue to be represented by Attorneys Richard M. Esenberg and Luke N.

Berg of the firm Wisconsin Institute for Law & Liberty.

       Dated: November 13, 2020.

                                            Respectfully submitted,

                                            /s/ Lucas T. Vebber
                                            Lucas T. Vebber (SBN 1067543)
                                            Direct: (608) 405-2243 | E-mail: lvebber@wmc.org

                                            501 E. Washington Ave.
                                            Madison, WI 53703
                                            Phone: (608) 258-3400 | Fax: (608) 258-3413




         Case 2:20-cv-00620-BHL Filed 11/13/20 Page 1 of 1 Document 37
